DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

This application is a divisional of 16/420956, now 11,281,099, filed 5/23/2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayoz et al (8,012,672).
Hayoz et al disclose a compound having a general structure similar to that of the instant claim, wherein the 


    PNG
    media_image1.png
    218
    299
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    76
    298
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    27
    277
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    225
    273
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    121
    284
    media_image5.png
    Greyscale



In the formula, X may be -S-, and R alkyl, with L groups may comprise a halogen substituent. One of ordinary skill in the art prior to the effective filing date of the instant invention to prepare a compound as described by Hayoz et al, wherein X is S, and R is alkyl, and at least one L group comprises a halogen atom as taught by the reference. The resultant compound would also meet the limitations of the instant claim 1. 


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al (2010/0075256).
Joo et al disclose a compound having a structure falling within the scope of the instant claim 1.

    PNG
    media_image6.png
    231
    277
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    59
    265
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    65
    278
    media_image8.png
    Greyscale


Each or R2-R4 is alkyl or aryl, which may be substituted each by one or more substituents, wherein exemplified substituents include alkylthiol groups meeting the limitations of the instant claim:

    PNG
    media_image9.png
    127
    275
    media_image9.png
    Greyscale

Additional substituents include halogen and substituted alkyls, which may be substituted with groups such as halogen atoms as well. Multiple exemplified compounds include halogen substituents, thus providing additional motivation to one of ordinary skill in the art.
One of ordinary skill in the art prior to the effective filing date of the instant invention to prepare a compound as described by Joo et al, wherein at least one of R2-RE4 comprises an alkyl thiol group as demonstrated above, and at least one further comprises a halogen, or halogen-containing substituted as taught by the reference. The resultant compound would also meet the limitations of the instant claim 1. 

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (EP 972761).
Park et al disclose a compound having a structure falling within the scope of the instant claim 1.
Each or Ra-Rc is alkyl, allyl, benzyl, or aryl, which may be substituted each by one or more substituents, wherein exemplified substituents include alkylthiol groups meeting the limitations of the instant claim:

    PNG
    media_image10.png
    125
    228
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    31
    325
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    74
    540
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    171
    129
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    122
    123
    media_image14.png
    Greyscale

Additional substituents include halogen and alkyls, which may be broadly substituted with groups such as halogen atoms as well. Multiple exemplified compounds include halogen substituents, thus providing additional motivation to one of ordinary skill in the art.
One of ordinary skill in the art prior to the effective filing date of the instant invention to prepare a compound as described by Park et al, wherein at least one of Ra-Rc comprises an alkyl thiol group as demonstrated above, and at least one further comprises a halogen, or halogen-containing substituted as taught by the reference. The resultant compound would also meet the limitations of the instant claim 1. 
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (9,023,584).
Maruyama discloses a resist composition and acid generator having a structure falling within the scope of the instant claims.


    PNG
    media_image15.png
    247
    348
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    161
    325
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    143
    343
    media_image17.png
    Greyscale

The general formula teaches that two of R10 to R12 may join to form a ring, and each may have a substituent, preferably a halogen (F), F-substituted alkyl, and may be an alkylthiol group (-S-alkyl) 

    PNG
    media_image18.png
    315
    345
    media_image18.png
    Greyscale



The positions are independently substituted, and one of skill in the art would have been motivated to replace at least one H of any ring with each of a F or fluorinated alkyl group and an alkylthiol group . 
Given the teachings of the reference it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Maruyama, wherein the acid generator includes both a halogen atom (F) and a alkylthiol group as set forth above. The resultant compound would meet the limitations of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722